PATERSON, J., Concurring.
It will be conceded, I presume, that the city of Los Angeles is a municipal corporation, having thirty thousand and under one hundred thousand inhabitants. The judicial power of the city, therefore, is vested in a police court, “to be held therein by the city justices, or one of them, to be designated by the mayor.” Whether such power is conferred by the act of March 18, 1885, known as the “Whitney act” (Stats. 1885, p. 213), or by the act in relation to municipal corporations of the second class (Stats. 1883, p. 200), it is unnecessary to inquire, because under both acts it is made the duty of the mayor to designate a justice of the peace to hold said police court. The city is not in consequence of this decision left without a court for the punishment of misdemeanors, and examination into the commission of felonies within the city limits. Being a city having thirty thousand and under one hundred thousand inhabitants, we have to presume, in the absence of anything in the record to the contrary, that the mayor has performed the duty required of him by the act of March 18, 1885, and designated a justice to hold the police court; and we have to presume, further, that such justice is in the actual discharge of his duty as ex officio judge of the police court.
It is said by respondent herein that Stanton’s title to his office cannot be tried in this collateral proceeding; that he is at least a de facto officer, performing the duties of his office, and claiming to have been elected thereto in accordance with law. This point raises the most serious question in the ease, and, if it were not for the statement in the record, that “the defendant had been examined and held to answer by L. Stanton, Esq., judge of the police court of Los Angeles city, the said police court having been authorized by the legislature of said state, to wit, senate resolution No. 2, approving the charter of the said city of Los Angeles, adopted January 31, 1889, and the said L. Stanton having been elected judge of *234said court under and by virtue of said charter, and was so acting by virtue of his said election,” I should consider the contention sound. This statement, .however, shows that the defendant-was held to answer in a judicial tribunal that has no lawful existence, namely, a police court organized under the charter of the city of Los Angeles, sanctioned by the legislature under senate resolution No. 2, and presided over by one who was elected judge of said court under and by virtue of said charter, and was so acting by virtue of his said election. While it is true that the acts of a de facto officer, acting in a de jure tribunal, cannot be questioned, we have here a case in which there is neither a court nor an officer authorized by law; and, as stated before, we must presume that the court authorized by the statute is in existence, and presided over by a justice duly appointed by the mayor. In In re Ah You it was admitted that if the police court established by the freeholders’ charter of the city of Oakland had no legal existence its judgment was void, and that the petitioner should be discharged. Perhaps, if such admission had not been made in that case, this court would have been bound to consider Laid-law a de facto judge, and his acts valid and binding, there being nothing outside of said admission to show that he was acting solely under the authority of the charter and by virtue of his election as a police judge. That case decided that the new charter of Oakland is subject to and controlled by the act of 1885, so far as the police court is concerned, and that decision, under the facts admitted in this ease, is conclusive upon the question as to the right of the defendant to his discharge.